DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 7, 3, and 4 respectively of US Patent 10,671,807 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-7 of the instant application is anticipated by US Patent claims 1, 2, 5, 6, 7, 3, and 4 in that claims 1, 2, 5, 6, 7, 3, and 4 of the US Patent contain all the limitations of claims 1-7 of the instant application. Claims 1-7 of the instant application therefore is not patently distinct from the US Patent claims and as such is unpatentable for obvious-type double patenting. 

Claims of Instant Application 16/889,609
Claims of US PATENT 10,671,807 B2

receiving a correctly-spelled word having a non-canonical spelling, the non-canonical spelling comprising a correct spelling of a variant of a canonical spelling of the correctly-spelled word; processing the correctly-spelled word via the modified finite state machine to yield a proposed word; and 
outputting the proposed word as a canonical form of the correctly-spelled word, the proposed word determined according to a best path through the modified finite state machine.
1. A method comprising: 
receiving a correctly-spelled word having a non-canonical spelling, the non-canonical spelling comprising a correct spelling of a variant of a canonical spelling of the correctly-spelled word; 
processing the correctly-spelled word via a finite state machine composed with a language model, the language model being constructed from clean vocabulary sentences, the finite state machine being based on a correctly-spelled word finite state machine formed by composing the correctly-spelled word finite state machine with a finite state transducer, wherein the finite state transducer comprises a vector space model trained from a corpus of noisy text, and wherein words within the finite state transducer are clustered based on context, to yield a modified finite state machine; and outputting a proposed word as a canonical form of the correctly-spelled word, the proposed word determined according to a best path through the finite state machine.
2. The method of claim 1, further comprising: performing a best path function on the modified finite state machine, wherein the best path 


5. The method of claim 1, wherein the correctly-spelled word is classified in the finite state transducer based on a word context and the non-canonical spelling.
4. The method of claim 1, wherein the correctly-spelled word comprises a compound word.
6. The method of claim 1, wherein the correctly-spelled word comprises a compound word.
5. The method of claim 1, wherein outputting the proposed word is performed as part of a translation from a first language to a second language.
7. The method of claim 1, wherein outputting the proposed word is performed as part of a translation from a first language to a second language.
6. The method of claim 2, wherein the similarity cost is based on a type of the non-canonical spelling.
3. The method of claim 2, wherein the similarity cost is based on a type of the non-canonical spelling.
7. The method of claim 6, wherein the type of the non-canonical spelling is an abbreviation.
4. The method of claim 3, wherein the type of the non-canonical spelling is an abbreviation.


Claims 8-17 of the instant application is anticipated by the US Patent claims 8, 9, 13, 14, 10, 11, 12, 15, 16, and 17 respectively in that claims 8, 9, 13, 14, 10, 11, 12, 15, 16, and 17 of the US Patent contain all the limitations of claims 8-17 of the instant application. Claims 8-17 of the instant application Claims 8-17 are anticipated by US Patent claims 8, 9, 13, 14, 10, 11, 12, 15, 16, and 17 in a similar manner in which claims 1-7 are anticipated by US US Patent claims 1, 2, 5, 6, 7, 3, and 4 in the table above, which will not will repeated.

Claims 1 & 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent 10,083,167 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 & 3-7 of the instant application is anticipated by US Patent claims 1-6 in that claims 1-6 of the US Patent contain all the limitations of claims 1 & 3-7 of the instant application. Claims 1 & 3-7 of the instant application therefore is not patently distinct from the US Patent claims and as such is unpatentable for obvious-type double patenting. 
Claims of Instant Application 16/889,609
Claims of US PATENT 10,083,167 B2
1. A method comprising: composing a correctly-spelled word finite state machine with a finite state transducer, wherein the finite state transducer comprises a vector space model trained from a corpus of noisy text, and wherein words within the finite state transducer are clustered based on context, to yield a modified finite state machine; 
receiving a correctly-spelled word having a non-canonical spelling, the non-canonical spelling comprising a correct spelling of a variant of a 
outputting the proposed word as a canonical form of the correctly-spelled word, the proposed word determined according to a best path through the modified finite state machine.
performing a best path function on the resulting finite state machine, wherein the best path function comprises: selecting n-best vector paths in the vector space model which are neighbors to the non-canonical spelling; and selecting, based on a similarity cost, a best path from the n-best vector paths; and nominating a proposed word associated with the best path as a canonical form.

2. The method of claim 1, wherein the correctly-spelled word is classified in the finite state transducer based on a word context and the non-canonical spelling.
4. The method of claim 1, wherein the correctly-spelled word comprises a compound word.
3. The method of claim 1, wherein the correctly-spelled word comprises a compound word.
5. The method of claim 1, wherein outputting the proposed word is performed as part of a translation from a first language to a second language.
4. The method of claim 1, wherein nominating of the correctly-spelled word is used in a translation.

5. The method of claim 1, wherein the similarity cost is based on a type of the non-canonical spelling.
7. The method of claim 6, wherein the type of the non-canonical spelling is an abbreviation.
6. The method of claim 5, wherein the type of the non-canonical spelling is an abbreviation.


Claims 8 & 10-17 of the instant application is anticipated by the US Patent claims 7-14 respectively in that claims 7-14 of the US Patent contain all the limitations of claims 8 & 10-17 of the instant application. Claims 8 & 10-17 of the instant application therefore is not patently distinct from the US Patent claims and as such is unpatentable for obvious-type double patenting. Claims 8 & 10-17  are anticipated by US Patent claims 7-14 in a similar manner in which claims 1 & 3-7 are anticipated by US US Patent claims 1-6 in the table above, which will not will repeated.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection(s), set forth in this Office action. It is noted that numerous attempts to contact the applicant’s representative were unsuccessful. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “composing a correctly-spelled word finite state machine with a finite state transducer, wherein the finite state transducer comprises a vector space model trained from a corpus of noisy text, and wherein words within the finite state transducer are clustered based on context, to yield a modified finite state machine; receiving a correctly-spelled word having a non-canonical spelling, the non-canonical spelling comprising a correct spelling of a variant of a canonical spelling of the correctly- spelled word;”.

Similarly, regarding claim 15, the prior art of record, alone or in combination, fails to teach at least “processing the correctly-spelled word via a modified finite state machine to yield a proposed word, wherein the modified finite state machine is generated by composing a correctly-spelled word finite state machine with a finite state transducer, the finite state transducer comprising a vector space model trained from a corpus of noisy text, and wherein words within the finite state transducer are clustered based on context”.
At best, Schabes et al (US Patent 6424983) teaches in col. 8 lines 46-53 inputting a text into a spelling and grammar checking system, and further in col. 9 lines 16-25 that the automaton conversion module 55 converts text 50 and list 54 into an input finite state machine. However, Schabes doesn’t teach the details of the composition of the modified FSM as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669